DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/134,420) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/134,420, all further correspondence regarding the instant application should be directed to the Examiner.

Information Disclosure Statement (IDS)
The IDS filed December 27, 2020 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 2 and 5–7 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 2, line 6 should be “transmit the second encoded fragment.”
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 are rejected under 35 U.S.C. § 103 as being obvious over Applicant’s Admitted Prior Art (see fig. 1, item 100; Spec. ¶¶ 50–66, filed Dec. 7, 2020)(“AAPA”) in view of Kotik et al. (US 2002/0164008 A1; filed Mar. 1, 2001), and in further view of Herf et al. (US 7,770,004 B2; filed May 17, 2004).
Regarding claim 1, while AAPA teaches a system comprising: 
at least one remote memory storage (fig. 1, item 135; “storage” at ¶ 68) configured to: 
store (at fig. 1, item 135; “Method 100 may then proceed to stage 125, step 135, by storing each full stream or collection of fragments” at ¶ 59) a plurality of encoded fragments (“Breaking the stream into multiple temporal fragments or segments to improve delivery options.  Each stream might consist of a fragment for each period of time, such as 1 or 10 seconds” at ¶ 57; the stream was previously encoded at fig. 1, item 110) as: 
a first set of encoded fragments that is associated with a first quality parameter (“each fragment might have one or more different versions for each bit-rate” at ¶ 57 suggests a first set of encoded fragments associated with a first bit-rate version), and 

one or more processing units (fig. 1, item 130) in communication with the at least one remote memory storage, wherein the one or more processing units are configured, in the aggregate, to: 
establish a messaging channel (fig. 1 illustrates channels represented by arrows that are established between source item 105 and destination item 165) between a viewing device (fig. 1, destination item 165) and a source device (fig. 1, source item 105); 
communicate metadata (“transporting the . . . metadata from the origin device to a server” at ¶ 56; “the server may send the . . . metadata in response to the viewing device’s request” at ¶ 64) through the real-time messaging channel from the source device to the viewing device, wherein the metadata comprises information regarding the plurality of encoded fragments (¶ 55), 
generate a request (“a viewer request, from a client viewing device, for a specific stream” at ¶ 61; another form of request occurs when “the server may repeatedly retrieve a fragment at a time, at the selected bit-rate, from storage to the server” at ¶ 63) for a first encoded fragment in the first quality parameter (when the server sends the transcoded content and metadata to the viewing device in response to the viewing device’s request at ¶ 64, then the request was for a first encoded fragment in the first quality parameter; ¶ 63); and 

	AAPA does not teach (A) the established messaging channel being a real-time message channel; (B) the metadata communicated through the real-time messaging channel from the source device to the viewing device as the metadata is generated by the source device; and (C) generate the request, based on, at least in part, the metadata transmitted through the real-time messaging channel.
(A)
Kotik teaches a real-time messaging channel (“multiple concurrent 
real-time message channels” at ¶ 19).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for AAPA’s channel to be a real-time messaging channel as taught by Kotik for “initiat[ing] a message exchange between two or more communicants.”  Kotik ¶ 1.
(B)
AAPA teaches the source device generating the metadata (fig. 1, item 115; ¶ 55), and communicating metadata (“transporting the . . . metadata from the origin device to a server” at ¶ 56; “the server may send the . . . metadata in response to the viewing device’s request” at ¶ 64) through the real-time messaging channel from the source device to the viewing device.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the metadata communicated through the real-time messaging channel from the source device to the viewing device as the metadata is generated by the source device since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).

	Herf teaches generating a request (fig. 1, item 104; 9:12–35), based on, at least in part, metadata (fig. 1, item 102; 8:18–34) transmitted through a channel (the channel between fig. 1, computer A item 110 and computer B item 112).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the AAPA/Kotik combination’s request to be based on at least in part, the metadata transmitted through the real-time messaging channel as taught by Herf for “enable[ing] users to automatically gain resolution-independent access to files remotely via a permissions model.”  Herf 2:9–11.
Regarding claim 2, the AAPA/Kotik/Herf combination does not teach wherein the one or more processing units are further configured, in the aggregate, to: generate a request, based on, at least in part, the metadata transmitted through the real-time messaging channel, for a second encoded fragment in the second quality parameter;  and transmit the first encoded fragment from the at least one remote memory storage to the viewing device. 
Herf teaches generating a request (fig. 1, item 104; 9:12–35), based on, at least in part, metadata (fig. 1, item 102; 8:18–34) transmitted through a channel (the channel between fig. 1, computer A item 110 and computer B item 112), for a second encoded fragment (fig. 1, “Image1” item 108; “requested images encoded as JPEG files” at 1:33) in a second quality parameter (“specifying the desired resolution” at 9:14–15); and 
transmit the first encoded fragment from at least one remote memory storage (computer A item 112) to a viewing device (computer B item 112).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the AAPA/Kotik/Herf combination’s one or more processing units to be configured, in the aggregate, to generate a request, based on, at least in part, the metadata transmitted through the real-time messaging channel, 
Regarding claim 3, AAPA teaches wherein the metadata comprises at least one of the following: a name, a duration, a size, a resolution, a bit-rate, an encoding, a creation time, a location, and a presentation time of at least one of: a video frame and an audio sample (“metadata such as the name, location, and number of files, and their related stream and supported bit-rate to a server accessible database” at ¶ 60). 
Regarding claim 4, the AAPA/Kotik/Herf combination does not teach wherein the one or more processing units are further configured, in the aggregate, to: 
facilitate an authentication for access to the metadata; and
facilitate, upon the authentication, the real-time messaging channel between the source device and the viewing device. 
Herf teaches facilitating an authentication (“file sharing applications 111, 113 can be downloaded from a Web site or other computer to Computer A 110 and/or Computer B 112” at 7:64–66) for access to metadata (fig. 1, item 102; 8:18–34); and
facilitating, upon the authentication, a channel (the channel between fig. 1, computer A item 110 and computer B item 112) between a source device (fig. 1, computer A item 110) and a viewing device (fig. 1, computer B item 112).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the AAPA/Kotik/Herf combination’s one or more processing units to be configured, in the aggregate, to facilitate an authentication for access to the metadata; and facilitate, upon the authentication, the real-time 
Regarding claim 5, the AAPA/Kotik/Herf combination does not teach wherein the one or more processing units are further configured, in the aggregate, to: determine a desired fragment, with a desired quality parameter, based on, at least in part, a parameter associated with the viewing device. 
Herf teaches determining a desired fragment, with a desired quality parameter (“specifying the desired resolution, such as 96 pixels by 96 pixels for a thumbnail size image, or 640 pixels by 480 pixels for a screen size version of the image” at 9:14–17; “Computer B 112 can request a resolution to fill 60 percent of Computer B’s screen or window displayed thereon” at 9:62–64), based on, at least in part, a parameter (the ability of Computer B to display, let alone display at a desired resolution) associated with a viewing device (fig. 1, computer B item 112).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the AAPA/Kotik/Herf combination’s one or more processing units to be further configured, in the aggregate, to determine a desired fragment, with a desired quality parameter, based on, at least in part, a parameter associated with the viewing device as taught by Herf for “enable[ing] users to automatically gain resolution-independent access to files remotely via a permissions model.”  Herf 2:9–11.
Regarding claim 6, the AAPA/Kotik/Herf combination does not teach wherein the viewing device is associated with at least one other viewing device having at least one other parameter. 
Herf teaches a viewing device (fig. 1, computer B item 112) is associated with at least one other viewing device (fig. 1, computer A item 112) having at least one other parameter (the ability to resize an image at fig. 1, item 106).


Claims 8–12 and 15–18 are rejected under 35 U.S.C. § 103 as being obvious over AAPA in view of Kotik.
Regarding claim 8, while AAPA teaches a system comprising: 
a memory storage (fig. 1, item 135; “storage” at ¶ 68);  and 
a processing unit (fig. 1, item 130; “cloud-based server” at ¶ 57) coupled to the memory storage, wherein the processing unit is configured to: 
encode content (“encoding (recompressing) the video and/or audio multiple times” at ¶ 57) as a plurality of fragments (“Breaking the stream into multiple temporal fragments or segments to improve delivery options.  Each stream might consist of a fragment for each period of time, such as 1 or 10 seconds, and each fragment might have one or more different versions for each bit-rate, to support multiple quality levels” at ¶ 57) into at least one quality parameter (“one or more different versions for each bit-rate” at ¶ 57), 
send each of the encoded fragments of the plurality of encoded fragments to at least one remote memory storage (fig. 1, item 135; “storing each full stream or collection of fragments” at ¶ 68), 
generate metadata (fig. 1, item 140; “storing at least a portion of metadata such as the name, location, and number of files, and their related stream and supported bit-rate to a server accessible database” at ¶ 60; because the metadata in paragraph 60 does not entirely match the metadata generated by the client item 105 generated metadata) associated with each of the encoded fragments, 
establish a channel (fig. 1 illustrates channels represented by arrows that are established with fig. 1, item 165) with a viewing device (fig. 1, item 165), and 
provide (“Metadata and Stream Data” box at fig. 1, item 170; “the server may send the transcoded content and metadata in response to the viewing device’s request” at ¶ 64) the metadata associated with each of the encoded fragments directly to the viewing device, 
wherein the metadata provides information associated with at least the following: 
a characteristic (“metadata such as the name . . . and number of files, and their related stream and supported bit-rate to a server accessible database” at ¶ 60) of each encoded fragment, and 
a location (“metadata such as . . . location” at ¶ 60) of each encoded fragment within the at least one remote memory storage,
AAPA does not teach the channel being a real-time messaging channel.
	Kotik teaches a real-time messaging channel (“multiple concurrent 
real-time message channels” at ¶ 19).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for AAPA’s channel to be a real-time messaging channel as taught by Kotik for “initiat[ing] a message exchange between two or more communicants.”  Kotik ¶ 1.
Regarding claim 9, while AAPA teaches wherein the processing unit being configured to send each of the encoded fragments to the at least one remote memory storage comprises the processing unit being configured to write each encoded fragment (“encoding (recompressing) the video and/or audio multiple times” at ¶ 57; “Breaking the stream into multiple temporal fragments or segments 
the AAPA/Kotik combination does not teach the writing occurring in substantially real-time as it is encoded.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the writing to occur in substantially real-time as it is encoded since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
Regarding claim 10, while AAPA teaches wherein the processing unit being configured to provide the metadata comprises the processing unit being configured to provide the metadata (“metadata such as the name, location, and number of files, and their related stream and supported bit-rate to a server accessible database” at ¶ 60) for each of the encoded fragments, and each corresponding encoded fragment is written directly (from fig. 1, item 130 to item 135; ¶ 59) to the at least one remote memory storage,
the AAPA/Kotik combination does not teach providing the metadata as it is generated in substantially real-time as it is written directly to the storage.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the providing the metadata as it is generated in substantially real-time as it is written directly to the storage since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
claim 11, while the AAPA/Kotik combination teaches wherein the processing unit being configured to provide the metadata comprises the processing unit being configured to generate the metadata (AAPA fig. 1, item 140; AAPA ¶ 60) and provide the metadata (“the server may send the transcoded content and metadata” at AAPA ¶ 64) through the real-time messaging channel (AAPA fig. 1 illustrates channels represented by arrows that are established with fig. 1, item 165; “multiple concurrent real-time message channels” at Kotik ¶ 19),
the AAPA/Kotik combination does not teach the providing the metadata in substantial real-time as the metadata is generated.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the providing the metadata to be in substantial real-time as the metadata is generated since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
Regarding claim 12, AAPA teaches wherein the processing unit is further configured to write the metadata to a cloud table storage (“Method 100 may then proceed to stage 105, step 120, by transporting the encoded stream and metadata from the origin device to a server over a network.” at ¶ 56).
Regarding claim 15, AAPA teaches a cloud storage (fig. 1, item 135) and a method to perform operations according to claim 8.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 15.
Regarding claims 16–18, claims 9, 10, and 12, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 9, 10, and 12 are, respectively, equally applicable to claims 16–18.

Claims 13, 14, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over AAPA in view of Kotik, and in further view of De Cicco et al. (US 2015/0146778 A1; filed May 28, 2015).
Regarding claim 13, the AAPA/Kotik combination does not teach wherein the processing unit is associated with at least one content capturing device.
De Cicco teaches associating with at least one content capturing device (“live video streaming: in this case the video content is produced by a live source such as a video camera” at ¶ 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention for the AAPA/Kotik combination’s processing unit to be associated with at least one content capturing device as taught by De Cicco “to provide the user with the maximum video quality that is possible given the end-to-end bandwidth available from the server to the client.”  De Cicco ¶ 33.  
Regarding claim 14, while the AAPA teaches wherein the processing unit being configured to encode the content as the plurality of encoded fragments into the at least one quality parameter comprises 
the processing unit being configured to 
encode the content (“encoding (recompressing) the video and/or audio multiple times” at ¶ 57) as the plurality of encoded fragments (“Breaking the stream into multiple temporal fragments or segments to improve delivery options.  Each stream might consist of a fragment for each period of time, such as 1 or 10 seconds, and each fragment might have one or more different versions for each bit-rate, to support multiple quality levels” at ¶ 57) and 
send each encoded fragment (“storing each full stream or collection of fragments” at ¶ 59) to the at least one remote memory storage (fig. 1, item 135; “storage” at ¶ 68), 

De Cicco teaches capturing content by at least one content capturing device (“live video streaming: in this case the video content is produced by a live source such as a video camera” at ¶ 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention for the AAPA/Kotik/De Cicco combination’s content to be captured by the at least one content capturing device as taught by De Cicco “to provide the user with the maximum video quality that is possible given the end-to-end bandwidth available from the server to the client.”  De Cicco ¶ 33.  
The AAPA/Kotik/De Cicco combination, however, does not teach the sending of each encoded fragment to the at least one remote memory storage occurring in substantial real-time as the content is captured by the at least one content capturing device.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the sending of each encoded fragment to the at least one remote memory storage to occur in substantial real-time as the content is captured by the at least one content capturing device since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
Regarding claims 19 and 20, claims 13 and 14, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 13 and 14are, respectively, equally applicable to claims 19 and 20.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20140240319 A1 and US 20150350704 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449